Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chang teaches that the content of nanotubes is 0.5-6 wt based on a total weight of the carbon nanotubes-epoxy composite which should be different than 0.5-6 wt% based on a total weight of the epoxy (the claim recites 0.1-5 wt% based on a total weight of the epoxy).
Written another way, 0.5 wt% nanotube (x) based on a total weight of nanotube (x) epoxy (y) composite: x/(x+y) = 0.005 and x + y = 100, solving for x and y yield x =0.5 and y = 99.5. Therefore, a range of 0.5-6 wt% based on a total weight of nanotube (x) epoxy (y) composite is a range of 0.5/99.5 (0.502 wt%) to 6/99.5 (6.03 wt%). Therefore, it appears that the range of Chang substantially overlaps with the claimed range.


However, In response to applicant's argument that no applied references suggest that the incorporation of COOH function group on the surfaces of nanotubes contained in the epoxy at 0.1-5 wt% based on a total weight of epoxy provides improved thermal and electrical stability of the superconducting magnet and reduces a difference in thermal shrinkage, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Specifically, the prior art provides motivation for the incorporation of COOH function groups on the surface of nanotubes. That applicant has a different reason for combination in claim 1 (improving thermal and electrical stability of the superconducting magnet) cannot be the basis for patentability when the differences would otherwise be obvious. Additionally, it appears that the motivation in the prior art is substantially similar to the motivation/limitation of claim 2.
Additionally, applicant states that when the carbon nanotube is contained in the range of 0.1-5 wt%, a thermal conductivity of the epoxy is increased. As the range of the prior art substantially overlaps with the claimed range, the prior art necessarily meets this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1665038 in view of Hwang (US 2009/0215953) and Richter (US 2012/0261620) and either one of Chang (US 2013/0087277) or Khabashesku (US 2006/0166003).
038 teaches a superconducting magnet (magnetic coil, abstract) comprising a bobbin defining a central portion of the superconducting coil (magnet) (page 6; fig. 1, #20), a superconducting winding wound around an outer face of the bobbin (page 6; fig. 1, #30), an epoxy surrounding the superconducting winding such that the 
Additionally, as 038 teaches a magnetic coil as described above, it appears that the preamble of a superconducting magnet is met. See MPEP at 2111.02.
038 teaches a product as described above in claim 1, but fails to teach that the carbon nanotubes are subjected to surface treatment such that the carbon nanotubes are dispersed in the epoxy (claim 2). 
Richter, however, teaches functionalized nanotubes wherein nanotubes are subjected to surface treatment for the purpose of providing enhanced solubility in solvents (para. 0010).
Additionally, Hwang teaches that nanotubes with COOH functional surface groups promote solubility (i.e. dispersion) in solvent and compatibility with epoxy polymer (para. 0011, 0039, 0044).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the nanotubes of 038 subjected to surface treatment in order to provide enhanced solubility (i.e. dispersion) in solvents as taught by Richer and because Hwang teaches that it is known that nanotubes with COOH functional surface groups promote solubility in solvent and compatibility with epoxy polymer.
038 teaches a product as described above in claim 1, but fails to teach wherein a content of the carbon nanotubes is in a range of 0.1-5 wt% based on a total weight of the epoxy.

Khabashesku, however, teaches integrating carbon nanotubes into epoxy (abstract) wherein an epoxy comprises 2 wt% carbon nanotubes into epoxy for the purpose of providing thermal conductivity enhancement (para. 0007).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the epoxy of 038 comprises 0.5-6 wt% or 2 wt% carbon nanotubes in order to impart conductive properties to the epoxy and to provide thermal conductivity enhancement as taught by Chang and Khabashesku, respectively.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1665038 in view of Richter and Hwang and either one of Chang (US 2013/0087277) or Khabashesku (US 2006/0166003) and Harrison (US 2015/0015260).
038 teaches a product as described above in claim 1.
If 038 fails to teach a superconducting magnet, Harrison will be applied herein.
Harrison, however, teaches that a superconducting magnet comprises a superconducting coil (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconducting coil of 038 as part of the superconducting magnet as configuration known in the art as taught by Harrison.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1665038 in view of Hwang (US 2009/0215953) and Richter (US 2012/0261620) and either one of Chang (US 2013/0087277) or Khabashesku (US 2006/0166003) and Yoshiwara (US 2016/0315331).
038 teaches a product as described above in claim 2, but fails to teach the surface treatment of the carbon nanotubes includes heat treating the carbon nanotubes in a solution containing sulfuric acid and nitric acid to form a COOH functional group on the surfaces of the nanotubes (claim 3).
Yoshiwara, however, teaches a conductive film comprising nanotubes (abstract) wherein nitric and sulfuric acid surface treat carbon nanotubes to produce carboxyl groups on the surface of carbon nanotubes (para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art to provide nitric and sulfuric acid surface treat carbon nanotubes of 038 in order to produce carboxyl groups on the surface of carbon nanotubes as taught by Yoshiwara.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1665038 in view of Harrison and Hwang (US 2009/0215953) and Richter (US 2012/0261620) and either one of Chang (US 2013/0087277) or Khabashesku (US 2006/0166003) and Yoshiwara (US 2016/0315331).
038 teaches a product as described above in claim 2, but fails to teach the surface treatment of the carbon nanotubes includes heat treating the carbon nanotubes 
Yoshiwara, however, teaches a conductive film comprising nanotubes (abstract) wherein nitric and sulfuric acid surface treat carbon nanotubes to produce carboxyl groups on the surface of carbon nanotubes (para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art to provide nitric and sulfuric acid surface treat carbon nanotubes of 038 in order to produce carboxyl groups on the surface of carbon nanotubes as taught by Yoshiwara.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735